Citation Nr: 0312239	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as the result of service-connected 
tuberculosis pleurisy or medication used for tuberculosis 
pleurisy.

2.  Entitlement to service connection for a disability 
manifested by electromagnetic sensitivity and multiple 
chemical sensitivity, claimed as the result of treatment for 
service-connected tuberculosis pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to 
September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 1996, the RO concluded 
that the additional evidence submitted by and on behalf of 
the veteran was not new and material, and his claim for 
service connection for a psychiatric disability due to 
service-connected tuberculosis pleurisy remained denied.  A 
June 1998 rating decision denied service connection for a 
disability manifested by electromagnetic sensitivity due to 
treatment for the veteran's service-connected tuberculosis 
pleurisy.  When this case was previously before the Board in 
November 1999, it was determined that new and material 
evidence had been submitted, and the claim for service 
connection for a psychiatric disability was reopened.  In 
addition, the Board held that the claim was well grounded.  
Accordingly, it was remanded for additional development of 
the record.  The RO was directed to adjudicate the claim on a 
de novo basis, and to issue a statement of the case with 
respect to the matter of service connection for a disability 
manifested by electromagnetic sensitivity.  Since the veteran 
submitted a substantive appeal following the RO's issuance of 
a statement of the case, this issue is properly before the 
Board at this time.

As noted in the Board's November 1999 decision, the veteran 
has apparently raised the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a psychiatric disability 
due to treatment at a Department of Veterans Affairs (VA) 
facility.  Since no action has been taken by the RO on this 
matter, it is again referred to the RO for appropriate 
action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




